ON REHEARING.
Per CURIAM.
— The respondent has filed a petition for a rehearing, in which he insists that the question of bailment, under the statute, was not raised by the pleadings, and that under the pleadings the respondent was precluded from showing diligence in the care of the cattle in controversy. We cannot agree with this contention. The complaint in this case is very brief, yet it alleges, in concise terms, the sale of the cattle by respondent to appellant, and the failure of the respondent to deliver all of the cattle to the appellant. These facts make a case under the statute cited. The answer sets up no defense to the complaint, except it alleges delivery. If a defense existed, other than that of delivery, the respondent should have pleaded the same in his answer. The only issue was as to the delivery of the steer in controversy by respondent to appellant. On that issue the evidence was in favor of appellant, and findings and judgment should have been in his favor.
We see no good reason for granting a rehearing, and the same is denied.